Case 9:18-cv-80176-BB Document 403-1 Entered on FLSD Docket 02/24/2020 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal              CASE NO.: 9:18-cv-80176-BB/BR
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

         Plaintiffs,

   v.

   CRAIG WRIGHT

         Defendant.

     ORDER GRANTING PLAINTIFFS’ MOTION TO FILE UNDER SEAL
        THIS CAUSE is before the Court on Plaintiffs’ Motion to File their Status
  Report under seal. The Court has reviewed the Motion, and being fully advised on
  the Motion, it is hereby:
        ORDERED AND ADJUDGED that the Motion is GRANTED and that
  DEFENDANT shall have until March 5, 2020 to propose redactions to the Parties’
  Status Report.
        DONE AND ORDERED in chambers on this ___ day of February, 2020.


                                              ______________________________
                                                            Judge Bruce Reinhart
                                                   United States Magistrate Judge
  Copies furnished: All counsel of record
